DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Tim Wall on 11/10/2021.

The application has been amended as follows: 
Please amend claim 34 to read:
A system to stabilize timing for an ocean bottom seismic survey, comprising: 
a seismic data acquisition unit, comprising: 
a wireless receiver; 
a local oscillator; 
an environmental sensor; 
a memory element; and at least one processor to: 

Please amend claim 48 to read:
A method of stabilizing timing for an ocean bottom seismic survey, comprising: 
providing a seismic data acquisition unit, comprising: 
a wireless receiver; 
a local oscillator; 
an environmental sensor; 
a memory element; and 
retrieving, by at least one processor of the seismic data acquisition unit, from a data structure stored in the memory element, (i) a frequency error of the local oscillator over a frequency measurement time interval, (ii) a time stamp of an external time reference, and (iii) an inclination of the local oscillator encountered over the frequency measurement time interval; and 

Please add the following as new claim 54:
The system of claim 34, wherein the frequency of the local oscillator to correct for at least one timing error is based on one or more of the frequency error or the time stamp.
Please add the following as new claim 55:
The method of claim 48, wherein the frequency of the local oscillator to correct for at least one timing error is based on one or more of the frequency error or the time stamp.

Allowable Subject Matter
Claims 34-55 are allowed.
The claimed limitations "adjust, in a time interval in which the wireless receiver is in a disabled state, a frequency of the local oscillator to correct for at least one timing error based on the inclination [of the local oscillator encountered over the frequency measurement time interval] stored in the data structure" are neither anticipated nor found obvious over the art of record.  The closest related prior art, Welles (5864315), teaches providing a seismic data acquisition unit, comprising: a wireless receiver; a local oscillator; an environmental sensor; a memory element; and retrieving, by at least one processor of the seismic data acquisition unit, from a data structure stored in the memory element, (i) a frequency error of the local oscillator over a frequency 
This statement is not intended to necessarily state all the reasons for allowance or all the details why the claims are allowed and has not been written to specifically or impliedly state that all the reasons for allowance are set forth (MPEP 1302.14).
Any comments considered necessary by the applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRYSTINE E BREIER whose telephone number is (571)270-7614. The examiner can normally be reached Monday (9:30am-6:30pm); Tuesday & Friday (11:30am-5:30pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 571 272 6970. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KRYSTINE E BREIER/Primary Examiner, Art Unit 3645